Exhibit 10.9 (b)

 

AMENDMENT TWO

TO

EMPLOYMENT AGREEMENT

 

Effective January 1, 2005, this AMENDMENT TWO TO EMPLOYMENT AGREEMENT by and
between Anthem Insurance Companies, Inc., an Indiana insurance company (the
“Company”), and Mark L. Boxer (the “Executive”) hereby amends the EMPLOYMENT
AGREEMENT (the “Agreement”) between the parties dated as of the 13th day of
November, 2000, as follows:

 

1. Section 2 of the Agreement is hereby amended by deleting the termination date
and inserting in place thereof the 31st day of December, 2005.

 

2. All other provisions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
AMENDMENT TWO TO EMPLOYMENT AGREEMENT effective as of the day and year first
above written.

 

Mark L. Boxer       Anthem Insurance Companies, Inc.

/s/    Mark L. Boxer

     

By:

 

/s/    Larry C. Glasscock

           

Name:

  Larry C. Glasscock            

Title:

  President and CEO

 